Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2022 has been entered.
 
Compact Prosecution
Examiner would like to propose a telephone interview to discuss a potential amendments during a telephone interview.  
 a present condition may be obtaining of a collaborative processing request and a function key of “Add a collaborator can be set in a toolbar of a document editing interface. . 

Response to Arguments
Applicant' s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on the combination of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regarding the new amendments, applicant argues the combination of the references  does not disclose
 “wherein marking the target document based on the attribute of the target document comprises adding to an upper right corner of the target document a mark indicating that one of the plurality of associated users corresponding to the target document is an external user”. 
Examiner agrees that the new amendments with the new limitations overcome the rejection based on Udell (20190138589) in view of Hawa 20190012053 and further in view of Roger (US20170075924).
 However the response below explains how the Combination of Udell in view of Hawa and further in view of Rogers clearly reads on the newly amended claims and the arguments. 
In reply, Examiner respectfully disagrees the combination of Udell in view of Hawa and further in view of Rogers fails to disclose the above limitation: Please see the explanation below: 
Hawa discloses a content sharing through external system that responding to a request to share managed content with a user of an external system, a content server in an enterprise computing environment makes a copy of the managed content (document or message), sends the copy with information identifying the user (a mark) of the external system to the external system (Abstract, lines 1-5- thus the information identifying the user associated with an external system reads on the mark that indicates that the user corresponding to the content server is an external user). 

    PNG
    media_image1.png
    508
    730
    media_image1.png
    Greyscale

Figure 1: 714 shows that the file 701 has been shared externally and 716 also shows that it has been locked because it has been shared (associated) with an external user.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Hawa wherein information identifying a user associated to an external system and also associated with the a content of the content server. 
The motivation is that indicating that the content or document has been associated with an external user (system) will make users aware and therefore caution will be taking dealing with the content. 
Hence after the modification the label “Started” “Not Yet Started” and “Complete” will be replaced with labels such as “share externally”
The combination of Udell in view of Hawa does not disclose where the mark “share externally” is added to the upper right corner of the target document. 
Rogers discloses a media geotagging that displays a micon (microphone icon)  at the upper right-hand corner of the image to indicate that an audible tag has successfully been recorded relative to the object. (Section 0049, lines 8-9-thus rogers teaches placing a mark at the upper right corner of an image)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of placing a mark at the upper right corner of the an image. The motivation is that it makes the mark visible on the image. 

  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Udell et al (20190138589) in view of Hawa  et al. 20190012053 and further in view of Roger (US20170075924).
Claim 1, Udell discloses a document marking method (Section 0035, lines Collaborative content item editor 270) comprising parsing a target document to determine information on associated user corresponding to the target document; (Section 0039, lines 14-20- thus the collaborative content items (target document) is analyzed (parsed) to determine the associated users using the user identifier- thus which user can make edits or comments or view the collaborative content item) 
(Fig. 9 shows the target document) 
determining an attribute of the target document based on the information on each of the plurality of associated user corresponding to the target document; (Section 0117, lines 8-19- thus the status of the document (attribute) is determined based on the amount of work completed by users with editing permissions) 
and marking the target document based on the attribute of the target document.  (Section 0117, lines 8-13 status indicator such as “Not Yet Started”, “Started” or “Completed” reads on the mark based on the attribute of the target document) wherein marking the target document based on the attribute of the target document (Section 0120, lines 5-8 Fig. 9 shows a mark that indicates the status of the of the target document based on the edits made by users with permission privileges)  comprises: 

    PNG
    media_image2.png
    405
    683
    media_image2.png
    Greyscale

Figure 2:Shows the attribute of the Document such as "Started" "Not Yet Started" "Complete" on the target document.
Udell does not disclose adding to an upper right corner of the target document a mark indicating that one of the plurality of associated users corresponding to the target document is an external user.
Hawa discloses a content sharing through external system that responding to a request to share managed content with a user of an external system, a content server in an enterprise computing environment makes a copy of the managed content (document or message), sends the copy with information identifying the user (a mark) of the external system to the external system (Abstract, lines 1-5- thus the information identifying the user associated with an external system reads on the mark that indicates that the user corresponding to the content server is an external user). 

    PNG
    media_image1.png
    508
    730
    media_image1.png
    Greyscale

Figure 3: 714 shows that the file 701 has been shared externally and 716 also shows that it has been locked because it has been shared (associated) with an external user.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Hawa wherein information identifying a user associated to an external system and also associated with the a content of the content server. 
The motivation is that indicating that the content or document has been associated with an external user (system) will make users aware and therefore caution will be taking dealing with the content. 
Hence after the modification the label “Started” “Not Yet Started” and “Complete” will be replaced with labels such as “share externally”
The combination of Udell in view of Hawa does not disclose where the mark “share externally” is added to the upper right corner of the target document. 
Rogers discloses a media geotagging that displays a micon (microphone icon)  at the upper right-hand corner of the image to indicate that an audible tag has successfully been recorded relative to the object. (Section 0049, lines 8-9-thus rogers teaches placing a mark at the upper right corner of an image)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of placing a mark at the upper right corner of the an image. The motivation is that it makes the mark visible on the image. 

Claim 2, Udell in view Hawa and further in view of Rogers discloses further comprising prior to said parsing the target document obtaining one of a configuration information update request containing the identifier of the target document; (Udell: Section 0061, lines 1-3- thus receiving a request to provide a collaborative content item or a request to share the collaborative content item for edits to be made)
a collaborative processing request containing an identifier of the target document; (Udell: Section 0061, lines 16-18- “application login using user account or create  a user account and access”)  or a configuration information update request (access link) containing the identifier of the target document; errand (Udell: Section 0061, lines 6-11- Thus the access link contains identification information of the CCI  (i.e., unique identifier, content pointer, etc)- thus configuration information is the access link or the hyperlink that is use to make a request to share or edit a collaborative content)  
a preset operation request in a process of editing the target document. (Udell: Section 0060, thus a request to provide a collaborative content to a client device to edit or share or viewed) 
Claims 3 and 4, (Cancelled)
Claim 5, Udell in view Hawa  and further in view of Rogers discloses wherein the method further comprising marking the second associated user in the display interface of the target document for the first associated user; (Udell: Section 0072 and 0073- User interface shown in fig. 5A) marking the second associated user in the contact list of the first associated user when the second associated user is in a contact list of the first associated user. (Udell: Section 0035, lines 14-17- thus the contact directory stores information for other users (such as Alyssa, Christina, Angelina and Grady) and display the information as shown in fig. 9 when the first user is the author of the target document) 
Claim 6, Udell in view Hawa and further in view of Rogers discloses wherein when a third associated user corresponding to the target document comprises a first sub-user and a second sub-user belonging to different tenant identifiers, (Udell: Section 0104, lines 6-12- two group of user where a particular group of users can make edits (first sub- user)  and second user (second sub users)  who cannot see the edits made by the first user) the method further comprises:
subsequent to said determining the information on each associated user corresponding to the target document marking the third associated user in a contact list of the first sub-user and a contact list of the second sub-user. (Udell: Section 0104, lines 5-14- thus based on the privileges, the first sub-user can makes edits to the word processing while the second sub users are not allowed to view and therefore based the privileges of the users are considered where the information of the users are in the contact list).  
Claim 7, Udell in view Hawa and further in view of Rogers discloses wherein marking the target document further comprises one or more of marking the target document in a document list; (Udell: Section 0121 cells of the spreadsheets reads on the document list) and 
marking the target document at a document title of the target document; marking the target document in a display page of a document search result. (Udell: Section 0121, lines 9-12- thus “an indication of a user tagged within a task is displayed in the cell of the spreadsheet (display page) that includes the task”) 
Claim 8, Udell discloses an electronic device, (Fig. 1 and Fig. 2 Client Device 120 and Content Management system 100)  comprising a processor (local file management system that executes software- Section 0035); and 
a memory, wherein storing executable program codes that, when executed by the processor, (Section 0051, lines 11-14- database 320 is a memory that can store codes that can be executed- Section 0033 computer processor and memory))  cause the electronic device
parse a target document to determine information on each of a plurality of
associated users corresponding to the target document (Section 0039, lines 14-20- thus the collaborative content items (target document) is analyzed (parsed) to determine the associated users using the user identifier- thus which user can make edits or comments or view the collaborative content item) 
(Fig. 9 shows the target document) 
determine an attribute of the target document based on the information on each of the plurality of associated users corresponding to the target document; 
(Section 0117, lines 8-19- thus the status of the document (attribute) is determined based on the amount of work completed by users with editing permissions) 
and mark the target document based on the attribute of the target document. (Section 0117, lines 8-13 status indicator such as “Not Yet Started”, “Started” or “Completed” reads on the mark based on the attribute of the target document) determining a mark based on the attribute of the target document (Section 0121, lines 9 -10 an indication of the user primitive ( is determined to be indicated) and wherein marking the target document by displaying the mark on the target document (Section 0120, lines 5-8 Fig. 9 shows a mark that indicates the status of the of the target document based on the edits made by users with permission privileges)  

    PNG
    media_image2.png
    405
    683
    media_image2.png
    Greyscale

Udell does not disclose adding to an upper right corner of the target document a mark indicating that one of the plurality of associated users corresponding to the target document is an external user.
Hawa discloses a content sharing through external system that responding to a request to share managed content with a user of an external system, a content server in an enterprise computing environment makes a copy of the managed content (document or message), sends the copy with information identifying the user (a mark) of the external system to the external system (Abstract, lines 1-5- thus the information identifying the user associated with an external system reads on the mark that indicates that the user corresponding to the content server is an external user). 


    PNG
    media_image1.png
    508
    730
    media_image1.png
    Greyscale

Figure 4: 714 shows that the file 701 has been shared externally and 716 also shows that it has been locked because it has been shared (associated) with an external user.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Hawa wherein information identifying a user associated to an external system and also associated with the a content of the content server. 
The motivation is that indicating that the content or document has been associated with an external user (system) will make users aware and therefore caution will be taking dealing with the content. 
Hence after the modification the label “Started” “Not Yet Started” and “Complete” will be replaced with labels such as “share externally”.
The combination of Udell in view of Hawa does not disclose where the mark “share externally” is added to the upper right corner of the target document. 
Rogers discloses a media geotagging that displays a micon (microphone icon)  at the upper right-hand corner of the image to indicate that an audible tag has successfully been recorded relative to the object. (Section 0049, lines 8-9-thus rogers teaches placing a mark at the upper right corner of an image)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of placing a mark at the upper right corner of the an image. The motivation is that it makes the mark visible on the image. 
Claim 9, Udell in view Hawa and further in view of Rogers discloses wherein the electronic device further comprising executable program codes that when executed by the processor cause the electronic device to prior to said parsing the target document (Udell: Section 0061, lines 16-18- “application login using user account or create  a user account and access”)  or obtain one of a collaborative processing request containing an identifier of the target document; (Udell: Section 0061, lines 16-18- “application login using user account or create  a user account and access”)  or configuration information update request containing the identifier of the target document; (Udell: Section 0061, lines 6-11- Thus the access link contains identification information of the CCI  (i.e., unique identifier, content pointer, etc)- thus configuration information is the access link or the hyperlink that is use to make a request to share or edit a collaborative content) a preset operation request in a process of editing the target document. (Udell: Section 0060, thus a request to provide a collaborative content to a client device to edit or share or viewed) 

Claims 10-11, (Cancelled) 

Claim 12, Udell in view Hawa  and further in view of Rogers discloses electronic further comprising executable program codes that when executed by the processor cause the electronic device to subsequent to said marking the second associated user in the display interface of the target document for the first associated user, (Udell: Section 0072 and 0073- User interface shown in fig. 5A) mark the second associated user in the contact list of the first associated user when the second associated user is in a contact list of the first associated user. (Udell: Section 0035, lines 14-17- thus the contact directory stores information for other users (such as Alyssa, Christina, Angelina and Grady) and display the information as shown in fig. 9 when the first user is the author of the target document)
Claim 13, Udell in view Hawa and further in view of Rogers discloses when a third associated user corresponding to the target document comprises a first sub-user and a second sub-user belonging to different tenant identifiers, (Udell: Section 0104, lines 6-12- two group of user where a particular group of users can make edits (first sub- user)  and second user (second sub users)  who cannot see the edits made by the first user)  and further comprising executable program codes that when executed by the processor cause the electronic device (Udell: Section 0141, lines 4-7- a block of code…) to subsequent to said determining the information on each associated user corresponding to the target document mark the third associated user in a contact list of the first sub-user and a contact list of the second sub-user, (Udell: Section 0104, lines 5-14- thus based on the privileges, the first sub-user can makes edits to the word processing while the second sub users are not allowed to view and therefore based the privileges of the users are considered where the information of the users are in the contact list).  
Claim 14, Udell in view Hawa  and further in view of Rogers discloses wherein the target document further comprises one or more of marking the target document in a document list; (Udell: Section 0121 cells of the spreadsheets reads on the document list)
marking the target document at a document title of the target document; 
marking the target document in a display page of a document search result. (Udell: Section 0121, lines 9-12- thus “an indication of a user tagged within a task is displayed in the cell of the spreadsheet (display page) that includes the task”)
Claim 15, Udell discloses a non-transitory computer-readable storage medium having a computer program stored thereon, wherein the program, when executed by a processor, implements the document marking method (Section 0035, Collaborative content item editor 270) comprising parsing a target document to determine information on associated user corresponding to the target document; (Section 0039, lines 14-20- thus the collaborative content items (target document) is analyzed (parsed) to determine the associated users using the user identifier- thus which user can make edits or comments or view the collaborative content item) 
(Fig. 9 shows the target document)
determining an attribute of the target document based on the information on the associated user corresponding to the target document; (Section 0117, lines 8-19- thus the status of the document (attribute) is determined based on the amount of work completed by users with editing permissions)  
and marking the target document based on the attribute of the target document.  (Section 0117, lines 8-13 status indicator such as “Not Yet Started”, “Started” or “Completed” reads on the mark based on the attribute of the target document)
wherein marking the target document based on the attribute of the target document (Section 0120, lines 5-8 Fig. 9 shows a mark that indicates the status of the of the target document based on the edits made by users with permission privileges)  comprises: 


    PNG
    media_image2.png
    405
    683
    media_image2.png
    Greyscale

Figure 5:Shows the attribute of the Document such as "Started" "Not Yet Started" "Complete" on the target document.

Udell does not disclose adding to an upper right corner of the target document a mark indicating that one of the plurality of associated users corresponding to the target document is an external user.
Hawa discloses a content sharing through external system that responding to a request to share managed content with a user of an external system, a content server in an enterprise computing environment makes a copy of the managed content (document or message), sends the copy with information identifying the user (a mark) of the external system to the external system (Abstract, lines 1-5- thus the information identifying the user associated with an external system reads on the mark that indicates that the user corresponding to the content server is an external user) 

    PNG
    media_image1.png
    508
    730
    media_image1.png
    Greyscale

Figure 6: 714 shows that the file 701 has been shared externally and 716 also shows that it has been locked because it has been shared (associated) with an external user.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Hawa wherein information identifying a user associated to an external system and also associated with the a content of the content server. 
The motivation is that indicating that the content or document has been associated with an external user (system) will make users aware and therefore caution will be taking dealing with the content. 
Hence after the modification the label “Started” “Not Yet Started” and “Complete” will be replaced with labels such as “share externally”
The combination of Udell in view of Hawa does not disclose where the mark “share externally” is added to the upper right corner of the target document. 
Rogers discloses a media geotagging that displays a micon (microphone icon)  at the upper right-hand corner of the image to indicate that an audible tag has successfully been recorded relative to the object. (Section 0049, lines 8-9-thus rogers teaches placing a mark at the upper right corner of an image)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of placing a mark at the upper right corner of the an image. The motivation is that it makes the mark visible on the image. 
Claim 16, Udell in view Hawa  and further in view of Rogers discloses wherein determining the attribute of the target document (Shared Document) based on the information on each of the plurality of associated users corresponding to the target document  (Udell: Section 0104, lines 6-12- two group of user where a particular group of users can make edits (first sub- user)  and second user (second sub users)  who cannot see the edits made by the first user) comprises determining the attribute of the target document (shared document) based on a tenant identifier to which each of the plurality of associated users belongs or determining the attribute of the target document based on a tenant identifier to which each sub-user comprised in each associated user belongs. (Udell: Section 0060, lines 12-15-  the document can be edited by a user based on the status of the user for example content server users can edit a shared document but not unshared document but an administrators can edit all documents)
Claim 17, Udell in view Hawa  and Rogers discloses wherein when the target document corresponds to a first associated user and a second associated user belonging to different tenant identifiers, the method further comprising subsequent to determining the information on each associated user corresponding to the target document, (Udell: Section 0104, lines 6-12- two group of user where a particular group of users can make edits (first sub- user)  and second user (second sub users)  who cannot see the edits made by the first user)  marking the second associated user in a display interface of the target document for the first associated user. (Hawa: Fig. 9 shows the marks “Not Yet Started”, “Started” or “Completed” displayed on the target document which indicates the status or characteristics of the document, see the screenshot below) 



    PNG
    media_image2.png
    405
    683
    media_image2.png
    Greyscale


Claim 18, Udell in view Hawa  and further in view of Rogers discloses wherein determining the attribute of the target document based on the information on each of a plurality of associated users corresponding to the target document (Udell: Section 0104, lines 6-12- two group of user where a particular group of users can make edits (first sub- user)  and second user (second sub users)  who cannot see the edits made by the first user) comprises determining the attribute of the target document based on a tenant identifier to which each of a plurality of associated users belongs; or determining the attribute of the target document based on a tenant identifier to which each sub-user comprised in each of a plurality of associated users belongs. (Udell: Section 0060, lines 12-15-  the document can be edited by a user based on the status of the user for example content server users can edit a shared document but not unshared document but an administrators can edit all documents)

Claim 19, Udell in view Hawa  and further in view of Rogers discloses wherein when the target document corresponds to a first associated user and a second associated user belonging to different tenant identifiers and further comprising executable program codes that when executed by the processor, cause the electronic device to subsequent to determining the information on each of a plurality of associated users corresponding to the target document, (Udell: Section 0104, lines 6-12- two group of user where a particular group of users can make edits (first sub- user)  and second user (second sub users)  who cannot see the edits made by the first user)   mark the second associated user in a display interface of the target document for the first associated user. (Hawa: Fig. 9 shows the marks “Not Yet Started”, “Started” or “Completed” displayed on the target document which indicates the status or characteristics of the document, see the screenshot below)

    PNG
    media_image2.png
    405
    683
    media_image2.png
    Greyscale



Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nurse (20160077701) discloses a website computer showing a display which exemplary simplified web­site under construction 140. This website under construction may be referred to as a "developmental website". The devel­opmental website includes a developmental workspace region with which the user interacts to add content or edit previously added content.
Shiga (20080215635) discloses a document management apparatus  according to one exemplary embodiment of the present invention and based on setting information set by the document property control unit , the document list control unit , and the document property continuous setting unit , the control unit  enables the data management access unit  to control a sequence of operations for storing information in the data management unit .
Tang (20130262987) discloses displaying a user-defined attribute tag may be concealed, and the displayed content with the obtained user-defined attribute tag and the displayed content with no user-defined attribute tag in the target and Generate one or more target XAML documents with the content carrying the user-defined attribute tags according to the obtained user-defined attribute tags of one or more contents in the source XAML document. The target XAML document includes the source XAML document and the user-defined attribute tags that do not occupy placeholders of the source XAML document, so that when the target XAML document is displayed, the source XAML document is displayed on a document layer, and the user-defined attribute tags are displayed on a tag layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438.  The examiner can normally be reached on Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        12/15/2022